W.D. GEHL/GEHL EMPLOYMENT AGREEMENT

INDEX

      Section 1 EMPLOYMENT 1 
Section 2 TERM OF EMPLOYMENT 2 
Section 3 COMPENSATION 2 
Section 4 TERMINATION OF EMPLOYMENT 2 
Section 5 CHANGE IN CONTROL 3 
Section 6 BENEFITS 8 
      (i) RETIREMENT/DEATH BENEFIT 9 
      (ii) BONUS 9 
      (iii) SPLIT DOLLAR LIFE INSURANCE 9 
Section 7 REIMBURSEMENT OF EXPENSES 10 
Section 8 VACATION 10 
Section 9 ADDITIONAL UNDERTAKINGS OF EXECUTIVE; NON-COMPETITION PROVISIONS 10 
Section 10 ASSIGNS AND SUCCESSORS 11 
Section 11 CONSTRUCTION 11 
Section 12 NOTICES 11 
Section 13 SEVERABILITY 12 
Section 14 LIMITATION ON PAYMENTS 12 
Section 15 GOVERNING LAW; RESOLUTION OF DISPUTES 13 
Section 16 AMENDMENT 14 
Section 17 EXPENSES AND INTEREST 14 
Section 18 EXTENDED CARE INSURANCE 15 





--------------------------------------------------------------------------------

WILLIAM D. GEHL/GEHL COMPANY
EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT is made by and between Gehl Company (“GEHL”),
a Wisconsin corporation with its principal place of business in West Bend,
Wisconsin, and William D. Gehl, (“Executive”) as of June 14, 2004.

RECITALS

        WHEREAS, GEHL wishes to continue to retain the services of Executive as
its Chairman of the Board and Chief Executive Officer and Executive desires to
continue to serve GEHL in that capacity; and

        NOW, THEREFORE, in consideration of the mutual promises and agreements
set forth herein, the parties agree as follows:

        Section 1.    Employment.    GEHL shall employ Executive and Executive
shall serve as the Chairman of the Board and Chief Executive Officer of GEHL
during the term of employment set forth in Section 2 of this Agreement, and as
such term shall be extended as provided herein. Executive shall report only to
the Board of Directors of GEHL, and his powers and authority and
responsibilities shall be superior to those of any other officer or employee of
GEHL or of any subsidiary thereof. Executive agrees, subject to his election as
such, to serve as a Director, and as a member of any committee of the Board of
Directors of GEHL, during such term of employment.

        If at any time during the term of employment, the Board of Directors of
GEHL shall not reelect Executive as Chairman of the Board and Chief Executive
Officer of GEHL or shall remove him from such office (other than for cause), or
if at any time during the term of employment Executive shall fail to be vested
by GEHL with the powers and authority of the Chairman of the Board and Chief
Executive Officer of GEHL as described above, Executive shall have the right, by
written notice to GEHL, to terminate his services hereunder, effective as of the
last day of the month of receipt by GEHL of any such written notice, and
Executive shall have no further obligation under this Agreement. Termination by
Executive under this Section 1 shall be treated as a termination of employment
by GEHL other than for cause and shall be governed by the provisions of
Section 4 or 5 of this Agreement, as applicable.





1

--------------------------------------------------------------------------------


        Section 2.    Term of Employment.    Executive’s “term of employment,”
as this phrase is used throughout this Agreement, shall be for the period
commencing June 14, 2004, and ending on June 14, 2008 unless Executive’s
employment is terminated earlier with the consequences described herein in which
event the term of employment shall extend through the date of such termination.

        Section 3.    Compensation.    GEHL shall pay or cause to be paid to
Executive during the period commencing June 14, 2004 through the end of the term
of employment a minimum base salary of Four Hundred Thirty-two Thousand Three
Hundred Dollars ($432,300.00) per annum, payable in twenty-six (26) equal
installments (subject to the appropriate withholding items). This salary shall
be reviewed at least annually by the GEHL Board of Directors or a committee
thereof and increased or decreased in its discretion, subject to the minimum
above.

        Section 4.    Termination of Employment.    If Executive’s employment is
involuntarily terminated by GEHL during the term of employment for any reason
other than (i) cause, as defined below in this Section 4, (ii) circumstances
governed by Section 5 hereof or (iii) Executive’s death or disability, Executive
shall be entitled to receive, and GEHL shall be obligated to pay, his full base
salary set forth in Section 3 above as in effect immediately prior to such
termination, for two (2) full years from date of termination. During such year,
Executive shall also continue to participate in all group welfare benefit plans
and programs of GEHL referred to in the first sentence of Section 6 hereof to
the extent that such continued participation is possible under the general terms
and provisions of such plans and programs. In the event that Executive’s
continued participation in any such plans and programs is barred, and in lieu
thereof, Executive shall be entitled to receive for the above period an amount
equal to the sum of the average annual contributions, payments, credits, or
allocations made by GEHL to him, to his account, or on his behalf over the three
(3) fiscal years (or fraction thereof) of GEHL preceding the termination of his
employment under such plans and programs from which his continued participation
is barred.





2

--------------------------------------------------------------------------------


        Termination by GEHL for “cause” shall mean termination by action of the
GEHL Board of Directors because of the failure of Executive to fulfill his
obligations under this Agreement or because of serious willful misconduct by
Executive in respect of his obligations under this Agreement, as, for example,
the commission by Executive of a felony or the perpetration by Executive of a
common-law fraud against GEHL or any major material action (i.e., not procedural
or operational differences) taken against the expressed directive of the Board.

        If Executive’s employment is terminated by Executive, as a result of
Executive’s death or disability, or by GEHL for cause, Executive’s base salary
shall terminate on such date, and Executive’s participation in GEHL’s fringe
benefit plans shall terminate in accordance with their terms.

        Section 5.    Change in Control.    In the event a Change in Control, as
defined below, occurs during the term of Executive’s employment under this
Agreement, the Executive’s term of employment shall be automatically extended to
a date which is two years after the occurrence of the Change in Control (such
two-year extended term of employment referred to in this Section 5 as the
“Change in Control Contract Term”). In addition, upon the occurrence of a Change
in Control, (i) the unvested stock options awarded to Executive under the GEHL
1995 Option Plan shall vest, and (ii) all restrictions limiting the exercise,
transferability, entitlement or incidents of ownership of any outstanding award,
including options, restricted stock, supplemental retirement and death benefits,
deferred compensation, or other property or rights granted to the Executive
after the date of this Agreement (other than pursuant to plans of general
application to salaried employees such as tax-qualified retirement plans, life
insurance and the health plan) shall lapse, and such awards shall become fully
vested and be held by or for the Executive free and clear of all such
restrictions. This provision shall apply to all such property or rights
notwithstanding the provisions of any other plan or agreement.





3

--------------------------------------------------------------------------------


        If Executive’s employment shall be terminated by GEHL without cause (as
defined in Section 4) or the Executive shall terminate his employment for Good
Reason (as defined below in this Section 5) during the Change in Control
Contract Term, or if GEHL shall terminate Executive’s employment without cause
within six (6) months before the execution of a definitive purchase agreement
that ultimately results in a Change in Control and Executive shall reasonably
demonstrate that such termination was in connection with or in anticipation of
the Change in Control, Executive shall be entitled to the following paid in a
lump sum within 30 days of the date of the Executive’s termination of employment
hereunder (the “Termination Date”):

        (a)     The base salary as then in effect under Section 3 hereof (“the
Current Base Salary”) through the Termination Date to the extent not theretofore
paid;

        (b)     The bonus which would be earned by Executive through the
Termination Date computed under GEHL’s bonus plan, ignoring any requirement that
Executive be employed through the end of the fiscal year and not reduced for any
deferrals which may otherwise be required under the bonus plan;







4

--------------------------------------------------------------------------------


        (c)     Any compensation previously deferred, including that deferred
under any bonus plan as then in effect, which deferrals shall become immediately
vested upon the Change in Control, to the extent not previously paid; and

        (d)     Three (3) times the sum of (i) the Current Base Salary and (ii)
the highest bonus amount earned by the Executive in any of the five fiscal years
which precede the year in which the Termination Date occurs, including any
amounts deferred.

        (e)     The present value of the Employee’s benefits under Section 2 of
the Employee’s most current Supplemental Retirement Benefit Agreement using a
discount rate equal to the “GATT” interest rate that would be used by the Gehl
Company Retirement Income Plan “B” to calculate the amount of a lump sum
distribution to be made on the same date as the payment hereunder.”

        Executive shall also receive, at the expense of GEHL, outplacement
services, on an individualized basis at a level of service commensurate with
Executive’s most senior status with GEHL during the 180-day period prior to the
date of the Change in Control, provided by a nationally recognized senior
executive placement firm selected by GEHL with the consent of Executive,
provided that the cost to GEHL of such services shall not exceed 20% of
Executive’s Current Base Salary. In the alternative, Executive, at his election,
may choose to receive the net amount of these services, up to a maximum of
$15,000, to be paid as a lump sum within 30 days of the Termination Date as
outlined above.





5

--------------------------------------------------------------------------------


        In addition, for twenty-four (24) months after the Termination Date,
GEHL shall provide to the Executive and his family medical benefits at least
substantially equal on a pre-tax basis to those provided to him and his family
just prior to the date of the Change in Control, whether pursuant to a group
plan or individual coverage. Notwithstanding the foregoing, if Executive obtains
employment during the 24-month period and family medical benefits are available
from the new employer, GEHL’s obligation under this paragraph shall cease for so
long as Executive remains employed.

        In no event shall Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under this Section 5 and such amounts shall not be reduced (except to
the extent set forth in the immediately preceding paragraph) whether or not the
Executive obtains other employment. In addition, GEHL will not be entitled to
reduce the amounts payable under this Section 5 for any claims or rights it may
have against Executive.

        “Change in Control,” for the purposes of this Agreement, shall be
defined as one of the following:

        (i)     securities of GEHL representing 25% or more of the combined
voting power of GEHL’s then outstanding voting securities are acquired pursuant
to a tender offer or an exchange offer; or

        (ii)    the shareholders of GEHL approve a merger or consolidation of
GEHL with any other corporation as a result of which less than fifty percent
(50%) of the outstanding voting securities of the surviving or resulting entity
are owned by the former shareholders of GEHL (other than a shareholder who is an
“affiliate,” as defined under rules promulgated under the Securities Act of
1933, as amended, of any party to such consolidation or merger); or

        (iii)   the shareholders of GEHL approve the sale of substantially all
of GEHL’s assets to a corporation which is not a wholly-owned subsidiary of
GEHL; or





6

--------------------------------------------------------------------------------


        (iv)    any person becomes the “beneficial owner,” as defined under
rules promulgated under the Securities Exchange Act of 1934, as amended,
directly or indirectly, of securities of GEHL representing twenty-five percent
(25%) or more of the combined voting power of GEHL’s then outstanding securities
the effect of which (as determined by the Board) is to take over control of
GEHL; or

        (v)     during any period of two consecutive years, individuals who, at
the beginning of such period, constituted the Board of Directors of GEHL cease,
for any reason, to constitute at least a majority thereof, unless the election
or nomination for election of each new director was approved by the vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.

        “Good Reason” for the purposes of this Agreement, shall be defined as
the occurrence of any one of the following events or conditions after, or in
anticipation of, the Change in Control.

        (i)     The removal of the Executive from, or any failure to reelect or
reappoint the Executive to, any of the positions held with GEHL on the date of
the Change in Control or any other positions with GEHL to which the Executive
shall thereafter be elected, appointed or assigned, except in connection with
the termination of his employment for disability, cause, as a result of his
death or by the Executive other than for Good Reason;

        (ii)    A good faith determination by the Executive that there has been
a significant adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with GEHL from such working conditions
or status in effect immediately prior to the Change in Control, including but
not limited to (A) a significant change in the nature or scope of the
Executive’s authority, powers, functions, duties or responsibilities, or (B) a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements;





7

--------------------------------------------------------------------------------


        (iii)   Any material breach by GEHL of any provision of this Agreement;

        (iv)    Any purported termination of the Executive’s employment for
cause by GEHL which is determined under Section 16 not to be for conduct
encompassed in the definition of cause contained herein;

        (v)     The failure of GEHL to obtain an agreement, satisfactory to the
Executive, from any successor or assign of GEHL, to assume and agree to perform
this Agreement, as contemplated in Section 11 hereof;

        (vi)    GEHL’s requiring Executive to be based at any office or location
which is not within a fifty (50) mile radius of West Bend, Wisconsin, except for
travel reasonably required in the performance of Executive’s responsibilities
hereunder, without Executive’s consent; or

        (vii)   Any voluntary termination of employment by Executive for any
reason where the notice of termination is delivered by Executive to GEHL at any
time within ninety (90) days following the six-month anniversary of the Change
in Control.

        For purposes of this Section 5, any good faith determination of Good
Reason made by the Executive shall be conclusive.

        Section 6.    Benefits.    Executive shall be entitled to participate in
any group insurance, hospitalization, medical, health and accident, disability,
or similar plan or program of GEHL now existing or established hereafter to the
extent that he is eligible under the general provisions thereof.





8

--------------------------------------------------------------------------------


        Furthermore, Executive shall be entitled to other payments, in addition
to the base salary above, as provided below:

        (i)     Retirement/Death Benefit.    The Supplemental Retirement Benefit
Agreement between Executive and GEHL shall dictate the Retirement/Death benefits
other than those provided under the employee benefit plans generally available
to all salaried employees. Such Supplemental Retirement Benefit Agreement is
specifically referenced and made a part hereof.

        (ii)    Bonus.    Executive shall be entitled to an annual cash bonus as
calculated in accordance with the Company’s Executive Compensation Plan or other
similar Plan in effect in the event the Executive is employed with GEHL on the
last day of the applicable calendar year. Notwithstanding the foregoing, in the
event Executive’s employment is terminated during the applicable year as a
result of death or disability or by GEHL for any reason other than cause, as
defined in Section 4 hereof, or circumstances governed by Section 5 hereof,
Executive shall be entitled to a pro rata portion of the bonus which would
otherwise have been payable for such calendar year of termination. The pro rata
portion shall be equal to the number of completed months in the calendar year
through the date of termination divided by twelve (12).

        (iii)   Split Dollar Life Insurance.    Executive, as the insured, a
trust for the benefit of Executive’s family (the “Trust”), as the owner, and
GEHL have entered into the Split Dollar Insurance Agreement regarding the
purchase of a $1 million whole life insurance policy. The Trust shall execute a
collateral assignment of such policy to GEHL to secure its interest therein as
provided in the Split Dollar Insurance Agreement. Said agreement is specifically
referenced and made a part hereof.





9

--------------------------------------------------------------------------------


        Section 7.    Reimbursement of Expenses.    GEHL shall pay or reimburse
Executive for all reasonable travel and other expenses in accordance with GEHL
policy. GEHL further agrees to furnish Executive with a private office and a
private secretary and such other assistance and accommodations as shall be
suitable to the character of Executive’s position with GEHL and adequate to the
performance of his duties hereunder.

        Section 8.    Vacation.    Executive shall be entitled to five (5) weeks
paid vacation each year.

        Section 9.    Additional Undertakings of Executive; Non-competition
Provisions.    Executive agrees that during the term of employment under this
Agreement he will apply on a full-time basis (allowing for usual vacations and
sick leave) all of his skill and experience to the performance of his duties in
such employment. It is understood that Executive may have other business
investments and participate in other business ventures which may, from time to
time, require minor portions of his time, but which shall not interfere or be
inconsistent with his duties hereunder. Executive agrees that during the term of
employment and for one (1) year thereafter, or, in the event of termination of
his employment by GEHL for cause (as defined in Section 4 above) for two (2)
years after such termination, Executive will not, without the prior written
approval of the Board of Directors of GEHL, become an owner, officer, employee,
agent, partner, or director of any business enterprise in substantial direct
competition (as defined below) with GEHL or any subsidiary of GEHL as the
business of GEHL or any subsidiary of GEHL may be constituted during the term of
employment or at the termination thereof. If Executive’s employment is
terminated by GEHL other than for cause (as defined in Section 4 above), he will
not be subject to any restrictions under this Section 9.





10

--------------------------------------------------------------------------------


        If Executive’s employment by GEHL is terminated by him (other than under
the circumstances set forth in Section 1 above), in breach of this Agreement
during the term of employment, Executive shall not, for a two (2)-year period
following such termination, become an owner, officer, employee, agent, partner,
or director of any business enterprise in substantial direct competition (as
defined below) with GEHL or any subsidiary of GEHL as the business of GEHL or
any subsidiary of GEHL may be constituted at the time of such termination.

        For the purposes of this Section 9, a business enterprise with which
Executive becomes associated as an owner, officer, employee, agent, partner or
director, shall be considered in “substantial direct competition,” if, during a
year (adjusted for fractions of a year in respect of a new enterprise) when such
competition is prohibited, its sales of any product or service sold by GEHL or
any subsidiary of GEHL amount to more than either ten percent (10%) of its (new
enterprise) total sales or Ten Million ($10,000,000.00) Dollars.

        Section 10.  Assigns and Successors.    The rights and obligations of
GEHL under this Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of GEHL and GEHL shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that GEHL would be required to perform if no such
succession or assignment had taken place.

        Section 11.  Construction.    This Agreement shall be construed under
the laws of the State of Wisconsin. Section headings are for convenience only
and shall not be considered a part of the terms and provisions of this
Agreement.

        Section 12.  Notices.    All notices under this Agreement shall be in
writing and shall be deemed effective when delivered in person (in GEHL’s case,
to its Secretary) or by facsimile to the number provided for such purpose by the
applicable party or forty-eight (48) hours after deposit thereof in the U.S.
mails, postage prepaid, addressed, in the case of Executive, to his last known
address as carried on the personnel records of GEHL and, in the case of GEHL, to
the corporate headquarters, attention of the Secretary, or to such other address
as the party to be notified may specify by notice to the other party.





11

--------------------------------------------------------------------------------


        Section 13.  Severability.    Should it be determined that one or more
of the clauses of this Agreement is (are) found to be unenforceable, illegal,
contrary to public policy, etc., this Agreement remains in full force and effect
except for the unenforceable, illegal, or contrary to public policy provisions.

        Section 14.  Limitation on Payments.

        (a)    Notwithstanding anything contained herein to the contrary, prior
to the payment of any amounts pursuant to Section 5 hereof, a national
accounting firm designated by GEHL (the “Accounting Firm”) shall compute whether
there would be any “excess parachute payments” payable to the Executive, within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), taking into account the total “parachute payments,” within the
meaning of Section 280G of the Code, payable to the Executive by GEHL or any
successor thereto under this Agreement and any other plan, agreement or
otherwise. If there would be any excess parachute payments, the Accounting Firm
will compute the net after-tax proceeds to the Executive, taking into account
the excise tax imposed by Section 4999 of the Code, if (i) the payments
hereunder were reduced, but not below zero, such that the total parachute
payments payable to the Executive would not exceed three (3) times the “base
amount” as defined in Section 280G of the Code, less One Dollar ($1.00) or (ii)
the payments hereunder were not reduced. If reducing the payments hereunder
would result in a greater after-tax amount to the Executive, such lesser amount
shall be paid to the Executive. If not reducing the payments hereunder would
result in a greater after-tax amount to the Executive, such payments shall not
be reduced. The determination by the Accounting Firm shall be binding upon GEHL
and the Executive subject to the application of Section 22(b) hereof.





12

--------------------------------------------------------------------------------


        (b)    As a result of the uncertainty in the application of Section 280G
of the Code, it is possible that excess parachute payments will be paid when
such payment wold result in a lesser after-tax amount to the Executive; this is
not the intent hereof. In such cases, the payment of any excess parachute
payments will be void ab initio as regards any such excess. Any excess will be
treated as a loan by GEHL to the Executive. The Executive will return the excess
to GEHL, within fifteen (15) business days of any determination by the
Accounting Firm that excess parachute payments have been paid when not so
intended, with interest at an annual rate equal to the rate provided in Section
1274(d) of the Code (or 120% of such rate if the Accounting Firm determines that
such rate is necessary to avoid an excise tax under Section 4999 of the Code)
from the date the Executive received the excess until it is repaid to GEHL.

        (c)    All fees, costs and expenses (including, but not limited to, the
cost of retaining experts) of the Accounting Firm shall be borne by GEHL and
GEHL shall pay such fees, costs and expenses as they become due. In performing
the computations required hereunder, the Accounting Firm shall assume that taxes
will be paid for state and federal purposes at the highest possible marginal tax
rates which could be applicable to the Executive in the year of receipt of the
payments, unless the Executive agrees otherwise.

        Section 15.  Governing Law; Resolution of Disputes.    This Agreement
and the rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the State of Wisconsin. Any dispute arising out of
this Agreement shall, at the Executive’s election, be determined by arbitration
under the rules of the American Arbitration Association then in effect (in which
case both parties shall be bound by the arbitration award) or by litigation.
Whether the dispute is to be settled by arbitration or litigation, the venue for
the arbitration or litigation shall be West Bend, Wisconsin or, at the
Executive’s election, if the Executive is no longer residing or working in the
West Bend, Wisconsin metropolitan area, in the judicial district encompassing
the city in which the Executive resides; provided, that, if the Executive is not
then residing in the United States, the election of the Executive with respect
to such venue shall be either West Bend, Wisconsin or in the judicial district
encompassing that city in the United Sates among the thirty cities having the
largest population (as determined by the most recent United States Census data
available at termination date) which is closest to the Executive’s residence.
The parties consent to personal jurisdiction in each trial court in the selected
venue having subject matter jurisdiction notwithstanding their residence or
situs, and each party irrevocably consents to service of process in the manner
provided hereunder for the giving of notices.





13

--------------------------------------------------------------------------------


        Section 16.  Amendment.    Section 17. No modification or amendment to
this Agreement may be made without the written consent of the parties hereto.

        Section 17.  Expenses and Interest.    If (i) a dispute arises with
respect to the enforcement of Executive’s rights under this Agreement, (ii) any
legal or arbitration proceeding shall be brought to enforce or interpret any
provision contained herein or to recover damages for breach hereof, or (iii) any
tax audit or proceeding is commenced that is attributable in part to the
application of Section 4999 of the Code, in any case so long as Executive is not
acting in bad faith, then GEHL shall reimburse Executive for any reasonable
attorney’s fees and necessary costs and disbursements incurred as a result of
such dispute, legal or arbitration award obtained by Executive calculated at the
rate of interest announced by M&I Bank, Milwaukee, Wisconsin, from time to time
as its prime or base lending rate from the date that payments to Executive
should have been made under this Agreement. Within ten days after Executive’s
written request therefor, GEHL shall pay to Executive, or such person or entity
as Executive may designate in writing to GEHL, Executive’s reasonable Expenses
in advance of the final disposition or conclusion of any such dispute, legal or
arbitration proceeding.





14

--------------------------------------------------------------------------------


        Section 18.   Extended Care Insurance.    GEHL agrees to provide
Executive with an extended care insurance policy which will be fully paid up in
ten (10) years, providing a $200/day benefit for six (6) years with an annual
premium of $6,419.30. GEHL shall pay the premium as long as Executive is
employed. Thereafter, it shall be the responsibility of Executive.

        IN WITNESS WHEREOF, GEHL COMPANY has caused this Agreement to be
executed by its duly authorized officers, and Executive has hereunto set his
hand, all as of the date set forth above.


Attest:

GEHL COMPANY

/s/ M. J. Mulcahy

--------------------------------------------------------------------------------

/s/ Nicholas C. Babson

--------------------------------------------------------------------------------

Its:  Secretary Its:  Director:  Nicholas C. Babson
/s/ M. J. Mulcahy

--------------------------------------------------------------------------------


/s/ William D. Gehl

--------------------------------------------------------------------------------

Witness as to William D. Gehl William D. Gehl, Executive







15